Citation Nr: 1221284	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-23 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a positive PPD test.  

2.  Entitlement to service connection for a disability manifested by hyperpigmentation of the chest.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for a disability manifested by edema.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include stress.

6.  Entitlement to service connection for a respiratory disorder, claimed as residuals of pneumonia.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a bilateral hip disorder.

10.  Entitlement to service connection for an infection of the fingers.

11.  Entitlement to service connection for a bilateral foot disorder, claimed as a fungus.  

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a chronic metabolic disorder, secondary to residuals of pneumonia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February to November of 1970, with subsequent periods of service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran appeared for a video conference hearing in April 2011.  Based upon his hearing testimony, the Board has slightly recharacterized the stress and bilateral foot condition claims listed in a May 2009 statement of the case (SOC).

The Veteran's appeal also initially included claims for service connection for a back disorder, loss of sense of smell, loss of sense of taste, and mild hearing loss, as indicated in his May 2009 SOC; however, he excluded these issues from further appellate consideration in his July 2009 substantive appeal.

The issues of service connection for asthma, arthritis, conjunctivitis, and diabetes mellitus as related to the claimed metabolic disorder, have been raised by the record (during the April 2011 hearing) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

All claims, except for those concerning a positive PPD test and chest hyperpigmentation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A positive PPD testing was noted in service, but the evidence does not show an active tuberculosis disease process.  

2.  A disability manifested by hyperpigmentation of the chest is not shown.



CONCLUSIONS OF LAW

1.  A positive PPD test is a laboratory finding but no underlying disability has been shown.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  A disability manifested by hyperpigmentation of the chest was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, certain chronic diseases, including active tuberculosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Positive PPD Test

Under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A laboratory finding does not ultimately constitute a disability in and of itself, absent a separate diagnosis.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (regarding cholesterol testing).

In this case, a Navy Reserve record from July 1995 confirms a positive PPD test.  This was later noted in several VA examination reports in January 1998, which also reflect previous use of Isoniazid.  That said, the Veteran has never been treated for an active tuberculosis disease process, and he actually denied active tuberculosis during his April 2011 hearing.  Therefore, the positive PPD test alone is not a "disability" for VA compensation benefits purposes.  Without evidence of an underlying disability, the preponderance of the evidence is against the claim and the appeal is denied.

Chest Hyperpigmentation

With this claim, it is unclear what exactly the Veteran is pursuing.  He has never been diagnosed with chest hyperpigmentation.  During his April 2011 hearing, he suggested that the claim was processed in error and that the chest disability for which he sought service connection was more pulmonary in nature, although he did not formally withdraw the issue from appeal.  He has not asserted, nor does the medical evidence reflect, any chest hyperpigmentation disability at present.  In summary, there is simply no lay or medical evidence of record in support of this claim.  Accordingly, the appeal on this issue is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2007 and September 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in these same letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, VA has obtained all relevant evidence in conjunction with the claims that are being denied in this decision.  Although VA will be requesting VA treatment records in conjunction with other claims, there is no indication from the claims file or from the Veteran's own testimony that such documentation is in any way relevant to the claims being denied in this case.  

Also, given the Veteran's own statements as to the two disorders adjudicated in this case, the Board finds no basis for deferring a decision merely because National Guard/Reserve documentation is being requested for other claims; there is simply no reasonable basis to preliminarily determine that any information contained therein could change the outcome of these two claims.  

Moreover, given the total absence of competent and credible evidence - both lay and medical - in support of these claims, VA examinations are not "necessary" under 38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  



ORDER

Service connection for a positive PPD test is denied. 

Service connection for a disability manifested by hyperpigmentation of the chest is denied.


REMAND

With respect to the remaining claim, the Veteran described current treatment at the New York (i.e., Manhattan) and Brooklyn VA Medical Centers (VAMCs) during his April 2011 hearing.  His most recent VA treatment reports of record nevertheless date from June 2008, approximately four years ago.  Accordingly, efforts to obtain updated treatment records will be needed in this case.  He has also reported treatment for 30 years, so a fully comprehensive search of all records from those facilities since service should be conducted.  

For several of his claimed disorders, the Veteran received in-service treatment for potentially related symptoms.  Specifically, he received mental health treatment (for an "immature personality") on multiple occasions in during service in 1970 and was seen for pneumonia and sinusitis in March 1970 and for a tension headache in July 1970.  The Board also notes that a radiology report included with the service treatment records, dated in July 1997, reflects mild hyperinflation of the lungs.  VA examinations addressing the nature and etiology of those disorders are therefore "necessary" under 38 C.F.R. § 3.159(c)(4).

Given the necessity of further action on the pneumonia claim, action on the claim for service connection for a metabolic disorder secondary to pneumonia must be deferred.  This holds true as well for the claimed fatigue and edema, as the Veteran's testimony during his April 2011 hearing reflects his view that these claimed disabilities are linked to pneumonia.  Similarly, he suggested that his headaches were related to his hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Finally, during his hearing, the Veteran described fatigue symptoms dating back to his National Guard/Reserve service.  The Board finds that further development is thus needed to ascertain the dates of any active duty for training and inactive duty training associated with the National Guard/Reserve.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

 Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a 38 C.F.R. § 3.159(c)(4) letter addressing his claims on appeal.  This letter should contain notification regarding the elements of a claim under 38 C.F.R. § 3.310, as he has asserted that several of his disabilities (specifically fatigue and edema) are secondary to the claimed pneumonia, whereas headaches have been described as related to hypertension.  He should also be requested to provide complete information about the dates, locations, and units of his National Guard/Reserve service.

2.  Obtain VA clinical records from the New York (Manhattan) and Brooklyn VAMCs dated since November 1970 (his discharge from service).  All records not duplicative of evidence already in the claims file must be added to the claims file.  If the search for such records has negative results, this must also be documented in the claims file.

3.  Contact the appropriate service department entities to ascertain, to the extent possible, the Veteran's dates of any active duty for training or inactive duty training.  All documentation received pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must also be documented in the claims file.

4.  Schedule the Veteran for a psychiatric examination to address the nature and etiology of his claimed psychiatric disorder.  The examiner must review the claims file and note this review in the examination report.  

Based upon the claims file review, the Veteran's own reported history, and the examination findings, the examiner is asked to determine all psychiatric disorders identified and, for each diagnosed disorder, determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to service.  

If no diagnosis is warranted, the examiner should so state.  All opinions must be supported by a complete rationale.

5.  Schedule the Veteran for a respiratory/pulmonary examination addressing the claimed pneumonia, sinusitis, and headaches.  The examiner must review the claims file and note this review in the examination report.  

Based upon the claims file review, the Veteran's own reported history, and the examination findings, the examiner is asked to determine all respiratory disorders identified and, for each diagnosed disorder, determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to service.  

If any disorder is not manifest upon examination, the examiner should clearly note this.  All opinions must be supported by a complete rationale.

6.  Thereafter, readjudicate the claims, with consideration of the fatigue and edema claims under 38 C.F.R. § 3.310 (i.e., as secondary to pneumonia), and with similar consideration of headaches as secondary to hypertension.  

If any determination remains unfavorable, the Veteran must be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


